DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/21/2021, with respect to the filed claim amendments and the previously filed 103 rejections under Ternamian and To have been fully considered and are persuasive.  The Rejection of claims 38 and 42-45 has been withdrawn. 
Election/Restrictions
Claim 38 is allowable. The unity of invention restriction requirement between claims 38 and 50, as set forth in the Office action mailed on 06/24/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 50 is withdrawn.  Claims 50-57, directed to a method for accessing a pericardial space of a subject in need thereof using the device of claim 38, is no longer withdrawn from consideration because the claims require all the limitations of an allowable claim (claim 38). 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 38 and 50 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The subject matter of the independent claims 38 and 50 filed on 12/21/2021 could either not be found or was not suggested in the prior art of record.
	With respect to claim 38, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of a first bio-impedance sensor positioned on the atraumatic distal end; and a second bio-impedance sensor positioned on a distal end of the thread, in combination with the other limitations of the independent claim.
	The closest prior art is Ternamian, which discloses Ternamian discloses a device for accessing a pericardial space of a subject in need thereof (abstract), the device comprising: a tubular member (1 in Fig. 1) having an open ended atraumatic distal end (3 in Fig. 1 with blunt end 8a and 8d seen in Fig. 9), a proximal end (2 in Fig. 1), and a wall (wall of 1) having an outer surface (exterior of 1) and an inner surface (inner surface of 1) forming a lumen (10), wherein the tubular member (1) and the atraumatic distal end (8a and 8d seen in Fig. 9) are not movable with respect to one another (blunt tip 8a and blunt area 8d in Fig. 9 are connected to the cannula 1, and therefore cannot move with respect to it), 18 in Fig. 1) formed on, and at least partially around, said outer surface (exterior of 1) proximal to said atraumatic distal end (threads 18 are proximal to 8a and 8d in Fig. 9), wherein said thread (18) comprises a sharp distal tip (8b, it is connected to the thread and can therefore be considered part of it) spaced at a distance from the atraumatic distal end (8b is longitudinally spaced away from 8a/d, see below) wherein said thread (18) is configured to cut, puncture, and/or penetrate a pericardium when in use (col. 6, lines 20-21: “the screw threads 18 to cut and stretch the window”) at an essentially perpendicular and/or tangential angle relative to said longitudinal axis of said tubular member (1, the pericardiam is oriented perpendicular to the shaft of the cannula 1 (which defines the longitudinal axis), therefore it penetrates at a perpendicular angle) wherein the atraumatic distal end (8a and 8d) is configured to protect said subject’s heart and/or myocardium from being damaged (8a and 8d in Fig. 9 are blunt, not sharp, so they can be considered configured to protect the subject's heart/myocardium from damage, since they will not puncture tissue).

    PNG
    media_image1.png
    390
    475
    media_image1.png
    Greyscale

.

	In the analogous field of tissue penetration (abstract), To teaches a device (100 in Fig. 1) comprising a tubular member (102) and a distal end (106). To also teaches that the device (100) further comprises at least one sensor configured to detect penetration of said device into the pericardial space (PP [0090]: "The visualization channel 128 or the distal end 106 of the device 100 may include a sensor used to generate images or identify tissue or tissue characteristics", PP [0126]: “a retractor cannula system may be utilized for any of a variety of cardiothoracic procedures, including but not limited to bronchoscopy, pleural biopsy, pleuracentesis pericardiocentesis, and pericardial biopsy”) and wherein said sensor (PP [0090]: "The visualization channel 128 or the distal end 106 of the device 100 may include a sensor used to generate images or identify tissue or tissue characteristics") is selected from a bio-impedance sensor and a pressure sensor (PP [0090]: "In yet another example, the sensor distinguishes the type of tissue adjacent to the sensor. Some properties used by the sensor to differentiate adjacent structures or tissue include… impedance… of tissue adjacent the sensor or probe"). 
	However To fails to teach a second bio-impedance sensor positioned on a distal end of the thread, particularly since To fails to teach a threaded portion. Furthermore, the prior art of record does not suggest any motivation to modify the To disclosure to arrive at this feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771        

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771